acknowledged significant advice may be disseminated internal_revenue_service memorandum tl-n-7963-97 apr sca released district_counsel south texas district cc msr stx aus date to from assistant chief_counsel field service cc dom fs ___________________________________________________ subject significant service_center advice concerning disposition of refundable credits on frozen refund cases when the three year statute_of_limitations for assessment has expired this responds to your request for significant service_center advice dated date which arose as result of a memorandum dated date to your office from the austin service_center seeking assistance concerning how the internal_revenue_service service should treat certain overpayments of tax our due_date was extended to date to allow for thorough coordination this advice supersedes and clarifies service_center advice that was dated date disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraph of chief_counsel directives manual and paragraph e of chief_counsel directives manual this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 how must the service process returns on which credits are claimed based on false form w-2s and or overstated dependency_exemptions and earned_income_credit eic may these false or fraudulent credits be properly moved to the excess collections file if the service reverses the information as reported on the return and moves the frozen refund to the excess collections file is the service required to notify the taxpayer since this is not an agreed assessment if the taxpayer asks for a refund must the refund be allowed conclusion sec_1 because the purported returns in question satisfy the criteria necessary to be considered returns within the meaning of sec_6012 the only process by which credits to which the taxpayers are not entitled may be legally removed from the taxpayers' accounts is via assessment as stated in response to issue the credits may not be properly removed from the taxpayers' accounts except by assessment the fact that the service has information indicating that the taxpayers are not entitled to the credits does not mean that the amounts are excess collections that qualify for movement into the excess collections file consequently the service_center may not move the credits to the excess collections file this question is moot because the service is not permitted to reverse the information from the return without following assessment procedures as discussed in response to issue if the assessment limitations_period is open the service should resolve the case through assessment procedures in the case of a false return the assessment_period never expires even if the assessment_period does expire taxpayers who claim credits to which they are not entitled based on false w-2s etc are not entitled to refunds unless they demonstrate that they did in fact pay an amount in excess of their correct_tax liability the period during which such taxpayers may file a refund_suit to recover for their claimed overpayment will remain open indefinitely unless a notice of claim disallowance is issued so we recommend issuing such a notice if the overpayments are in fact based on false w-2s etc taxpayers are unlikely to file suit and would be unable to recover in any event since they will not be able to prove an overpayment facts the overpayments of tax in question arise from signed federal individual income_tax returns where taxpayers have claimed payments based on false forms w-2 wage and tax statements or where taxpayers have overstated dependency_exemptions and earned_income credits eic these returns are identified under the questionable refund program which is designed to detect and stop fraudulent and fictitious claims for refunds specifically the service processes a return seeking a refund based on false forms w-2 and or overstated dependency_exemptions and eic and then freezes that refund on some occasions the service reverses the information from the return thus treating the return as a nullity or in the alternative moves the frozen refund to excess collections after the three year period under sec_6501 expires for assessing the tax for example if a determination is made under policy statement that civil enforcement may imperil the criminal investigation and prosecution of the case then a decision may be made to delay issuance of a statutory_notice_of_deficiency it should be noted that the initial request for advice sought answers to five questions you agreed to withdraw your fifth question on date discussion how must the service process returns on which credits are claimed based on false form w-2s and or overstated dependency_exemptions and eic the internal_revenue_code has very specific requirements for filing returns assessing tax on returns and determining deficiencies in tax so that additional assessments may be made sec_6012 requires that certain individuals having the requisite amount of gross_income file federal_income_tax returns sec_6201 provides that the secretary shall assess all taxes determined by the taxpayer on such returns sections impose limitations on the manner in which the service may assess any deficiency in taxes once a return within the meaning of sec_6201 is filed these provisions do not permit the service to adjust a taxpayer’s account without following those prescribed procedures a central inquiry to be answered in determining whether the code provisions governing the processing of returns is whether the document filed by a taxpayer as a purported return is in fact a return for federal tax purposes our earlier service_center advice addressed the definition of a return for purposes of sec_6012 that memorandum concluded that a purported return does not satisfy the criteria to be considered a sec_6012 return if the signature on the return is forged missing not under penalties of perjury or because the purported return contains insufficient information to permit the service to compute the tax in those narrow circumstances the service may treat the purported return as a nullity reverse information from that purported return that has been entered onto the taxpayer’s account and delete the return from master_file records service_center advice did not approve any systemic approach for reversing tax assessments withholding credits or eic claimed in other than in those narrow circumstances moreover treating a purported return as a nullity is not permitted unless the service first has sufficient factual information to determine that the taxpayer’s signature is forged etc sufficient factual information must be developed to determine whether the taxpayer actually signed the return regardless of the manner in which the information is developed however the service_center may wish to consult district_counsel before taking any_action on a particular return or scheme involving numerous returns the best and most efficient administrative practice to bring certainty to the process and foreclose any due process arguments would be to eventually issue a notice of claim disallowance even when the service determines that the signature is forged in cases where signatures are not forged and the purported return otherwise meets the definition of a return under sec_6012 treating the return as a nullity is simply not an option available to the service the service cannot treat a return as a nullity merely because the return reports payments from a false form_w-2 and or overstated dependency_exemptions and eic the fact that entries on the return may have been incorrect or even fraudulent does not affect the fact that the documents are returns for purposes of sec_6012 293_us_172 464_us_386 there are numerous provisions in the code that relate to civil and criminal penalties for submitting false or fraudulent_returns their presence makes clear that a document which on its face plausibly purports to be in compliance and which is signed by the taxpayer is a return despite its inaccuracies accordingly the service must process even false or fraudulent_returns according to established procedures if the service determines that the amounts shown as due are incorrect and wishes to adjust those amounts normal assessment procedures must be followed to correct the taxpayer’s tax_liability applying normal assessment procedures in the case of an underpayment created by the disallowance of payments shown on a false form_w-2 withholding credits means that the taxpayer should be assessed under the provision of sec_6201 a notice of assessment under sec_6303 must be sent to the taxpayer within days of assessment such an adjustment is not an assessment of a deficiency for the disallowance of dependency_exemptions and eic shown on the return the service must follow deficiency procedures and issue a statutory_notice_of_deficiency the only exception would be where the disallowance becomes immediately assessable under sec_6213 as a mathematical_or_clerical_error sec_6213 sets out the various types of factual situations which will fall within the term mathematical_or_clerical_error and includes the omission on the return of the correct taxpayer_identification_number required by sec_32 if there is both a fraudulent form_w-2 creating an overstatement as described in sec_6201 and the taxpayer claims dependency_exemptions and eic to which the taxpayer is not entitled the service must send a notice_of_deficiency for the disallowed dependency_exemptions and eic unless they are considered mathematical or clerical errors and assess the underpayment created by the disallowed withholding credits under sec_6201 if there is both a mathematical error and an adjustment requiring a statutory_notice_of_deficiency a statutory_notice_of_deficiency encompassing both the math error and the other adjustment must be sent to the taxpayer rather than a math error notice and a statutory_notice_of_deficiency it is our understanding that in the cases for which you requested advice normal assessment procedures were not followed no assessments were made and no notices of deficiency or math error notices were sent to the taxpayers in some instances the normal period of limitations on assessment has expired in such cases there is no authority which would allow the service to adjust the amounts reported on the taxpayers’ returns unless the service determines that the returns in question are fraudulent if fraudulent statutory notices of deficiency can still be sent since there is an unlimited statute_of_limitations on assessment where the deficiencies are due to fraud sec_6501 of course with respect to returns from calendar years and later the statute_of_limitations on assessment remains open and the service should make math error assessments or send notices of deficiency as appropriate as we previously stated a decision to delay the issuance of a statutory_notice_of_deficiency happens in some instances where a determination is made under policy statement policy statement provides that when a civil enforcement may imperil subsequent prosecution then the consequences of the civil enforcement action upon the criminal investigation and prosecution of the case should be carefully weighed then only such actions will be taken as the division chiefs of the responsible field functions agree should be taken or if agreement cannot be reached such actions as the district_director determines shall be taken therefore if a determination is made under policy statement then a decision may be made to delay the issuance of a statutory_notice_of_deficiency may these false or fraudulent credits be properly moved to the excess collections file the excess collections file is a file within the integrated data retrieval system idrs containing non-revenue receipts which cannot be identified or applied irm sc and ncc accounting and data control amounts from time barred claims for refund are moved to the excess collections file as will be discussed in the answer to question there are not yet any time barred refunds in the cases discussed herein thus the amounts at issue do not fall within the description of the excess collections file provided in irm and it i sec_1 while an assessment under sec_6201 may be assessed in the same manner as a mathematical_or_clerical_error appearing on a return assessments under sec_6201 are not technically considered mathematical or clerical errors as that term is described in sec_6213 and are not subject_to abatement at taxpayer request inappropriate to transfer the credits to that account the amounts in question can only be transferred to the excess collection file after the appropriate refund disallowance procedures have been followed and the taxpayer has failed to file suit of course if a statutory_notice_of_deficiency is issued and the taxpayer defaults or if the taxpayer fails to appropriately challenge a notice of math error correction the amounts must be applied to the assessments and no excess collections result if the service reverses the information as reported on the return and moves the frozen refund to the excess collections file is the service required to notify the taxpayer since this is not an agreed assessment because the service cannot reverse the information as reported on the return without following statutory notice or math error notice procedures ie notifying taxpayers this question is moot if the taxpayer asked for a refund should the refund be allowed the original return serves as a timely claim_for_refund sec_301_6402-3 consequently taxpayers who file returns reporting an overpayment have asked for a refund if the service sends the taxpayer a notice of claim disallowance the taxpayer will have two years to file a refund_suit sec_6532 until a notice of claim disallowance is sent the period of limitations on filing suit_for_refund remains open of course the fact that a taxpayer claims a refund of a purported overpayment does not mean that a refund must be paid it is the actual payment of amounts in excess of the taxpayer's correct_tax liability not the reporting of an overpayment that gives rise to a right to a refund nor do the amounts shown as overpayments on the taxpayers' returns become overpayments if the period of limitations on assessment expires without assessment of additional tax greater than or equal to the purported overpayment so long as the alleged payments in excess of the assessed liabilities were made prior to the expiration of the period of limitations on assessment the expiration of that period will not automatically entitle a taxpayer to a refund revrul_85_67 1985_1_cb_364 63_f3d_663 7th cir 914_f2d_499 4th cir taxpayers who claim a refund must demonstrate that they actually overpaid their correct_tax liability 284_us_281 the service may therefore determine whether to refund the claimed overpayments based on the merits of the claim ie a consideration of whether the taxpayers have as much withholding as reported as many dependents as claimed or meet the requirements for the eic we caution that the right of the service to insist that taxpayers demonstrate an actual overpayment should not be used as the basis for perpetually freezing refunds counsel recommends that the 6_month period set out in sec_6532 which is the earliest period the taxpayer can commence refund litigation should be used as a guideline for the length of time a requested refund should be frozen as soon as is reasonable the service should either issue a notice of claim disallowance or issue a statutory notice to allow the taxpayer to challenge the service’s action note that substantially the same policies and standards governing the extent of examination evaluation of evidence issuance of preliminary letters and referral of cases to an appeals_office apply to cases involving claims for refund considered on their merits as would be applicable in comparable cases not involving claims see policy statement sec_601_105 s deborah a butler
